Citation Nr: 1626894	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-41 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip condition, to include as secondary to a service-connected low back disability.

2.  Entitlement to service connection for a right hip condition, to include as secondary to a service-connected low back disability.

3.  Entitlement to service connection for depression and anxiety, to include as secondary to service-connected erectile dysfunction (ED). 

4.  Entitlement to an initial compensable disability rating for left inguinal groin neuropathy.

5.  Entitlement to an initial disability rating in excess of 40 percent for degenerative disc and joint disease of the lumbar spine.

6.  Entitlement to an initial disability rating in excess of 20 percent prior to December 2, 2013, and in excess of 40 percent as of December 2, 2013, for sciatic neuropathy of the right lower extremity.

7.  Entitlement to an initial disability rating in excess of 10 percent for sciatic neuropathy of the left lower extremity. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, May 2010, November 2013, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2014, the Veteran presented sworn during a Travel Board hearing in Roanoke, Virginia, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.  

In March 2015, the Veteran submitted a notice of disagreement (NOD) with the February 2015 rating decision that denied service connection for left and right hip conditions and depression and anxiety.  No statement of the case (SOC) has been issued for these issues, nor is there any other evidence of action being taken on these claims.  As such, they must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of service connection for the bilateral hips and psychiatric disorder and increased ratings for the low back disability and associated neuropathies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected left inguinal groin neuropathy has been manifested by no more than mild incomplete paralysis of the ilio-inguinal nerve.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for left inguinal groin neuropathy have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 7599-8630 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An August 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  

The Veteran underwent a VA examination to determine the severity of his left inguinal groin neuropathy most recently in July 2015.  The examination involved an examination of the Veteran and the examiner provided sufficient information to allow the Board to adjudicate the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board notes that the Veteran has argued that the examiner did not specifically address his inguinal neuropathy in the examination report.  While the examiner did not provide any diagnosis of inguinal neuropathy, he did specifically note that the Veteran's ilio-inguinal nerve was normal.  As he found the nerve function to be normal, his lack of diagnosis does not render the examination inadequate.  There is also no evidence (lay or medical) of any material worsening of the Veteran's disability since the July 2015 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Board remanded this claim in November 2014 to provide the Veteran with a new VA examination.  As discussed above, the Veteran was afforded an adequate VA examination for this disability in July 2015 and the case was readjudicated thereafter in a September 2015 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to any "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected left inguinal groin neuropathy has been initially evaluated as 0 percent disabling under Diagnostic Code 7599-8630.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  Diagnostic Code 7599 is a general reference to disabilities of the genitourinary system.  Diagnostic Code 8630 provides the rating criteria for paralysis of the ilio-inguinal nerve.

Under Diagnostic Code 8630, a 0 percent evaluation is assigned for mild to moderate paralysis of the ilio-inguinal nerve.  A 10 percent evaluation is assigned for severe to complete paralysis of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8630 (2015).

Upon VA examination in March 2010, the Veteran's reports of pain in the groin were noted.  Following examination, the diagnosis was resection, left lymph node with left groin neuropathy.  The problem associated with the diagnosis was suprapubic testicular pain.  The examiner noted that the assessment by clinicians that the Veteran has regional pain syndrome supports the possibility that removal of the left inguinal lymph node, with subsequent formation of a neuroma, is more likely than not related to his current left groin and testicular pain.  Service connection was then granted pursuant to the March 2010 rating decision and a noncompensable rating was assigned.

A VA urology outpatient procedure note dated in November 2012 indicated that the Veteran denied scrotal or inguinal pain.  

The Veteran was afforded a peripheral nerves examination in December 2013.  At that time, the examiner diagnosed the Veteran with mild incomplete paralysis of the left ilio-inguinal nerve.  Although he noted several bilateral lower extremity neurological symptoms, he did not note any symptoms relating to the left ilio-inguinal nerve.

The Veteran was more recently in July 2015.  As discussed above, the examiner did not diagnose the Veteran with any left ilio-inguinal neuropathy and specifically noted that his ilio-inguinal nerve was normal on both sides.

In December 2015, the Veteran requested that VA rate the disability pursuant to Diagnostic Code 7338 pertaining to inguinal hernia as he feels the inguinal groin neuropathy resulted in a hernia.  As a claim must now be submitted on a form prescribed by the Secretary, the Veteran should file a claim for service connection on the prescribed form should he wish to pursue that secondary service connection claim.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  As such disability would not be rated under a urologic or neurologic code, the issues are not inextricably intertwined and the service-connected neurologic disability can be adjudicated.
  
The medical and lay evidence includes multiple VA and private records, as well as the Veteran's own statements.  This evidence is consistent with the VA examinations of record and does not provide any findings or contentions of left ilio-inguinal neuropathy that is more than mild.  Although the Veteran argues that he deserves a compensable evaluation, he has not provided any lay or medical evidence of symptoms of left ilio-inguinal neuropathy that are consistent with severe to complete paralysis of the nerve to warrant a compensable evaluation.  

The medical evidence of record does not establish that the Veteran's service-connected left inguinal groin neuropathy warrants a compensable disability rating at any time during the appeals period.  The lay and medical evidence of record fails to show symptoms or findings attributable to the claimed neuropathy that are more than mild.  The Veteran's reports of pain have been considered and support the currently assigned evaluation.  Without manifestations of severe or complete paralysis, an initial compensable rating cannot be assigned under Diagnostic Code 7599-8630.

Additionally, there is no indication that the Veteran's service-connected left inguinal groin neuropathy warrants an increased rating under any other diagnostic code relating to the peripheral nerves or genitourinary system.  No other nerves have been identified as relevant to the Veteran's service-connected disability and the Veteran has not demonstrated any genitourinary symptoms associated with this disability or that are not already compensated under another service-connected disability.  

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's left inguinal groin neuropathy warranted other than the currently assigned 0 percent disability rating throughout the appeal period.  There is no basis for the assignment of staged ratings in this matter.  See Fenderson, supra.

Accordingly, the Veteran's claim of entitlement to an initial compensable disability rating for left inguinal groin neuropathy must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's particular disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for his disability contemplate all symptoms related to his mild incomplete nerve paralysis.  Further, if he had more severe symptoms, the rating criteria would allow for an even higher evaluation.

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication that any other service-connected disability or disabilities result in effects on the service-connected nerve disorder that are not contemplated by the currently assigned rating.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Accordingly, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Lastly, it is noted that medical evidence added to the record since the supplemental statement of the case issued in September 2015 is not relevant to the issue decided herein.  Accordingly, neither a waiver of AOJ review nor remand for another  supplemental statement of the case is warranted.


ORDER

Entitlement to an initial compensable disability rating for left inguinal groin neuropathy is denied.


REMAND

As noted above, there is no evidence in the claims file to indicate that the AOJ issued an SOC or taken any action in response to the Veteran's March 2015 NOD with the February 2015 rating decision.  Therefore, the issues of entitlement to service connection for a left hip condition, a right hip condition, and depression and anxiety must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

With regard to the increased rating claims, the Veteran submitted new VA treatment records subsequent to his most recent VA examination in July 2015.  Significantly, a November 2015 VA treatment record indicated that the Veteran was experiencing radicular back pain with evidence of weakness on physical examination.  The VA physician specifically noted that this was a new finding.  As this treatment record shows a new symptom and a possible worsening of the Veteran's low back disability and associated neuropathies, these claims must be remanded for new VA examinations.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his appeal of the denials of service connection for a left hip condition, a right hip condition, and depression and anxiety.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, these claims should then be returned to the Board for further appellate consideration.

2.  The Veteran should be scheduled for a VA examination(s) in order to determine the current severity of his service-connected low back disability and associated lower extremity neuropathies.  The claims folder must be made available to the examiner(s) for review in connection with the examination(s).  The examination reports must reflect that such a review was conducted.  

The examiner(s) should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected low back disability and/or associated lower extremity neuropathies.  All appropriate testing, including range of motion and neurological testing, should be performed.  

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


